

113 S1931 PCS: Responsible Unemployment Compensation Extension Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 296113th CONGRESS2d SessionS. 1931IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Heller (for himself, Ms. Collins, Mr. Portman, Ms. Ayotte, Mr. Coats, Ms. Murkowski, Mr. Isakson, and Mr. Hoeven) introduced the following bill; which was read the first timeJanuary 16, 2014Read the second time and placed on the calendarA BILLTo provide for the extension of certain unemployment benefits, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Responsible  Unemployment Compensation Extension Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Extension and modification of emergency unemployment compensation program.Sec. 3. Temporary extension of extended benefit provisions.Sec. 4. Extension of funding for reemployment services and reemployment and eligibility assessment activities.Sec. 5. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.Sec. 6. Flexibility for unemployment program agreements.Sec. 7. Repeal of reductions made by Bipartisan Budget Act of 2013.Sec. 8. Reduction in benefits based on receipt of unemployment compensation.Sec. 9. Reduction of nonMedicare, nondefense direct spending.2.Extension and modification of emergency unemployment compensation program(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January 1, 2014 and inserting April 1, 2014.(b)Modifications relating to weeks of emergency unemployment compensation(1)Number of weeks in first tier beginning after December 28, 2013Section 4002(b) of such Act is amended—(A)by redesignating paragraph (3) as paragraph (4);(B)in paragraph (2)—(i)in the heading, by inserting  , and weeks ending before December 30, 2013 after 2012; and(ii)in the matter preceding subparagraph (A), by inserting , and before December 30, 2013 after 2012; and(C)by inserting after paragraph (2) the following:(3)Special rule relating to amounts established in an account as of a week ending after December 29, 2013Notwithstanding any provision of paragraph (1), in the case of any account established as of a week ending after December 29, 2013—(A)paragraph (1)(A) shall be applied by substituting 24 percent for 80 percent; and(B)paragraph (1)(B) shall be applied by substituting 6 times for 20 times..(2)Number of weeks in second tier beginning after December 28, 2013Section 4002(c) of such Act is amended by adding at the end the following:(5)Special rule relating to amounts added to an account as of a week ending after December 29, 2013Notwithstanding any provision of paragraph (1), if augmentation under this subsection occurs as of a week ending after December 29, 2013—(A)paragraph (1)(A) shall be applied by substituting 24 percent for 54 percent; and(B)paragraph (1)(B) shall be applied by substituting 6 times for 14 times..(c)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by inserting and at the end; and(3)by inserting after subparagraph (J) the following:(K)the amendments made by subsections (a) and (b) of section 2 of the Responsible Unemployment Compensation Extension Act of 2014;.(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).3.Temporary extension of extended benefit provisions(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note), is amended—(1)by striking December 31, 2013 each place it appears and inserting March 31, 2014; and(2)in subsection (c), by striking June 30, 2014 and inserting September 30, 2014.(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking June 30, 2014 and inserting September 30, 2014.(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—(1)in subsection (d), by striking December 31, 2013 and inserting March 31, 2014; and(2)in subsection (f)(2), by striking December 31, 2013 and inserting March 31, 2014.(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).4.Extension of funding for reemployment services and reemployment and eligibility assessment activities(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking through fiscal year 2014 and inserting through the first quarter of fiscal year 2015.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).5.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is amended—(1)by striking June 30, 2013 and inserting September 30, 2013; and(2)by striking December 31, 2013 and inserting March 31, 2014.(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D), as in effect on the day before the date of enactment of this Act.(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad Retirement Board $62,500 for administrative expenses associated with the payment of additional extended unemployment benefits provided under section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of the amendments made by subsection (a), to remain available until expended.6.Flexibility for unemployment program agreements(a)Flexibility(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) shall not apply with respect to a State that has enacted a law before December 1, 2013, that, upon taking effect, would violate such subsection.(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29, 2013.(b)Permitting a subsequent agreementNothing in such title IV shall preclude a State whose agreement under such title was terminated  from entering into a subsequent agreement under such title on or after the date of the enactment of this Act if the State, taking into account the application of subsection (a), would otherwise meet the requirements for an agreement under such title.7.Repeal of reductions made by Bipartisan Budget Act of 2013Section 403 of the Bipartisan Budget Act of 2013 (Public Law 113–67) is repealed as of the date of the enactment of such Act.8.Reduction in
		benefits based on receipt of unemployment compensation(a)In
		generalTitle II of the Social Security Act (42 U.S.C. 401 et
		seq.) is amended by inserting after section 224 the following new
		section:224AReduction in benefits based on receipt
	 of unemployment compensation(a)(1)If for any month prior to the month in
		  which an individual attains retirement age (as defined in section
		  216(l)(1))—(A)such individual is entitled to benefits
		  under section 223, and(B)such individual is entitled for such month
		  to unemployment compensation,the total of the
		  individual's benefits under section 223 for such month and of any benefits
		  under section 202 for such month based on the individual's wages and
		  self-employment income shall be reduced (but not below zero) by the total
		  amount of unemployment compensation received by such individual for such
		  month.(2)The reduction of benefits under paragraph (1) shall also apply to any past-due benefits under section 223 for any month in which the individual was entitled to—(A)benefits under such section, and(B)unemployment compensation.(3)The reduction of benefits under paragraph (1) shall not apply to any benefits under section 223 for any month, or any benefits under section 202 for such month based on the individual's wages and
		  self-employment income for such month, if the individual is entitled for such month to unemployment compensation following a period of trial work (as described in section 222(c)(1), participation in the Ticket to Work and Self-Sufficiency Program established under section 1148, or participation in any other program that is designed to encourage an individual entitled to benefits under section 223 or 202 to work.(b)If any
		  unemployment compensation is payable to an individual on other than a monthly
		  basis (including a benefit payable as a lump sum to the extent that it is a commutation of, or a substitute for, such periodic compensation), the reduction
		  under this section shall be made at such time or times and in such amounts as
		  the Commissioner of Social Security (referred to in this section as the
		  Commissioner) determines will approximate as nearly as practicable
		  the reduction prescribed by subsection (a).(c)Reduction of
		  benefits under this section shall be made after any applicable reductions under
		  section 203(a) and section 224, but before any other applicable deductions
		  under section 203.(d)(1)Subject to paragraph
		  (2), if the Commissioner determines that an individual may be eligible for
		  unemployment compensation which would give rise to a reduction of benefits
		  under this section, the Commissioner may require, as a condition of
		  certification for payment of any benefits under section 223 to any individual
		  for any month and of any benefits under section 202 for such month based on
		  such individual's wages and self-employment income, that such individual
		  certify—(A)whether the individual has filed or
		  intends to file any claim for unemployment compensation, and(B)if the individual has filed a claim,
		  whether there has been a decision on such claim.(2)For purposes of paragraph (1), the
		  Commissioner may, in the absence of evidence to the contrary, rely upon a
		  certification by the individual that the individual has not filed and does not
		  intend to file such a claim, or that the individual has so filed and no final
		  decision thereon has been made, in certifying benefits for payment pursuant to
		  section 205(i).(e)Whenever a
		  reduction in total benefits based on an individual's wages and self-employment
		  income is made under this section for any month, each benefit, except the
		  disability insurance benefit, shall first be proportionately decreased, and any
		  excess of such reduction over the sum of all such benefits other than the
		  disability insurance benefit shall then be applied to such disability insurance
		  benefit.(f)(1)Notwithstanding any
		  other provision of law, the head of any Federal agency shall provide such
		  information within its possession as the Commissioner may require for purposes
		  of making a timely determination of the amount of the reduction, if any,
		  required by this section in benefits payable under this title, or verifying
		  other information necessary in carrying out the provisions of this
		  section.(2)The Commissioner is authorized to
		  enter into agreements with States, political subdivisions, and other
		  organizations that administer unemployment compensation, in order to obtain
		  such information as the Commissioner may require to carry out the provisions of
		  this section.(g)For purposes of
		  this section, the term unemployment compensation has the meaning
		  given that term in section 85(b) of the Internal Revenue Code of 1986, and the
		  total amount of unemployment compensation to which an individual is entitled
		  shall be determined prior to any applicable reduction under State law based on
		  the receipt of benefits under section 202 or
		  223..(b)Conforming amendmentSection 224(a) of the Social Security Act (42 U.S.C. 424a(a)) is amended, in the matter preceding paragraph (1), by striking the age of 65 and inserting retirement age (as defined in section
		  216(l)(1)).(c)Effective
		dateThe amendments made by subsections (a) and (b) shall apply to benefits
		payable for months beginning on or after the date that is 12 months after the date of enactment of this
		section.9.Reduction of nonMedicare, nondefense direct spendingSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is amended by adding at the end the following:(11)Additional reduction of nonMedicare, nondefense direct spending(A)In generalFor each of fiscal years 2015 through 2023, in addition to the reduction in direct spending under paragraph (6), on the date specified in paragraph (2), OMB shall prepare and the President shall order a sequestration, effective upon issuance, reducing the spending described in subparagraph (B) by the uniform percentage necessary to reduce such spending for the fiscal year by $1,333,000,000.(B)Spending coveredThe spending described in this subparagraph is spending that is—(i)nonexempt direct spending;(ii)not spending for the Medicare programs specified in section 256(d); and(iii)within the revised nonsecurity category..January 16, 2014Read the second time and placed on the calendar